Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 3, 2000, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to ineffective assistance of counsel either relate to matters dehors the record which cannot be reviewed on this appeal, or are without merit *574(see, People v Scott, 276 AD2d 650; People v Clemens, 259 AD2d 758).
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.